 GENERAL TRUCK DRIVERS,LOCAL 467General Truck Drivers and Helpers Union Local467; International Brotherhood of Electrical Work-ers Local 477;and Carpenters Union Local 944(J.B. Electric)andJones and Jones,Inc., Inde-pendent Electrical Contractors Association of So.Calif., Inc.Case 31-CC-115May 21, 1968DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND ZAGORIAOn February 28, 1968, Trial Examiner WallaceE. Royster issued his Decision in the above-entitledproceeding, finding that Respondent CarpentersUnion Local 944 had engaged in and was engagingin certain unfair labor practices within the meaningof the National LaborRelationsAct, as amended,and recommending that they cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Healso found that the Respondents, General TruckDrivers and Helpers Union Local 467 and Interna-tionalBrotherhood of ElectricalWorkers Local477, had not engaged in other unfair labor prac-tices alleged in the complaint and recommendedthat such allegations be dismissed. Thereafter, theRespondent Carpenters Union Local 944 filed ex-ceptions to the Trial Examiner's Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision,the exceptions and brief,and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tionsof the TrialExaminer.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommendedOrder of the Trial Examiner, andorders that Respondent, Carpenters Union Local944, its officers, agents, and representatives, shalltake the action set forth in the Trial Examiner'sRecommended Order.623IT IS FURTHER ORDERED that the complaint be,and it hereby is, dismissed insofar as it alleges viola-tions of the Act not specifically found herein.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWALLACE E. ROYSTER, Trial Examiner: Thismatter wastriedbeforeme in San Bernardino,California, on January 3, 1968. At issue is whetherInternationalBrotherhood of ElectricalWorkersLocal 477, herein Local 477, General TruckDrivers and Helpers Union Local 467, herein Local467, and Carpenters Union Local 944, herein Local944, have induced and encouraged individuals em-ployed by the Emory C. Jackson Company, Inc.,herein Jackson, employed by Evans Plumbing Com-pany, herein Evans, or employed by PomonaReady-Mix, herein Pomona,to engage in strikesand refusals in the course of employment to use,manufacture, process, transport, or otherwise han-dle or work on goods, articles,materials, or com-modities, or to perform services for theirseveralemployersandadditionallyhave threatened,coerced, and restrained Jackson and Evans with ob-jects (1) to force or require Evans and Pomona andother persons to cease doing business with Jacksonin order to compel Jackson to cease doingbusinesswith J. B. Graham and Survilla L. Graham, acopartnership doing business under thetrade nameof J. B. Electric, and (2) to force or requireJackson to cease doing business with J. B. Electric.The acts and conduct of Local 477, Local 467, andLocal 944, herein collectively calledRespondents,are alleged to constitute unfair labor practiceswithin themeaning of Section 8(b)(4)(i) and(ii)(B) of the National Labor Relations Act, hereinthe Act.Upon the basis of the entire record in the case,upon consideration of the briefs filed, and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS ENTITIESINVOLVEDJ.B. Electric is engaged in the electrical con-tracting business in the building and constructionindustry.A commerce stipulation entered into atthe hearing permits a finding which I now makethat in1967 J.B. Electric purchased materials andsupplies valued at more than$50,000 from sup-pliers located within the State of California whichsuppliersreceived saidmaterialsand suppliesdirectly from sources located outside the State ofCalifornia.Upon the basis of the same stipulation I find thatJackson,a California corporation,engaged as ageneral contractor in the building and construction171 NLRB No. 90 624DECISIONSOF NATIONALLABOR RELATIONS BOARDindustry, in 1966 purchased for use in its operationsmaterials and supplies valued in excess of $50,000which came to Jackson indirectly from States otherthan the State of California.Similarly, I find that Evans, a sole proprietorshipengaged in the building and construction industry,in 1967 in the course of its business used materialsand supplies valued at least $2,481 which came toEvans indirectly from points outside the State ofCalifornia.Pomona is an employer engaged in the buildingand construction industry and at all times materialhasbeen a supplier of ready-mix cement toJackson.II.THE LABOR ORGANIZATIONS INVOLVEDLocal 477, Local 467, and Local 944 are labororganizationswithinthe meaningof Section 2(5) ofthe Act.Local 477 has a labor dispute with J.B. Electricbut at no time material herein has such dispute ex-isted betweenLocal 477 and Jacksonor Evans.III.THE UNFAIR LABOR PRACTICESIn 1967, Jackson undertook as general contrac-tor to construct a building in Bloomington, Califor-nia, for the Bank of America. Jackson subcon-tracted the electrical installation work to J. B. Elec-tric. Since sometime in 1964, J. B. Electric has hadno contract with Local 477.In the afternoon of April 17, 1967, Bill Dowseand Charley Geir,1 both then representatives ofLocal 477, visited Jackson's office and spoke withBob Lawrence, Jackson's vice president. Dowsesaid, according to the uncontradicted and creditedtestimony of Lawrence, that because Jackson hadcooperated with Local 477 in the past he wished toalert Jackson to the probability of "trouble" on theBank of America construction because of the elec-tricians.Dowse declined Lawrence's request todefine "trouble," saying that there were laws whichmade this impossible. Lawrence asked if the electri-cians on the job were union members. Dowse an-swered that he did not know but that their em-ployer was not paying "the wage rates and condi-tions." Lawrence asked if he could avoid difficultyby changing the electrical subcontractor. Dowseanswered "If he's paying prevailin§ wage rates, Isuppose that would straighten it out. 'On April 19, 2 days after this visit, two picketsappeared at the Bank of America construction sitecarrying signs reading "J. B. Electric-Not PayingPrevailingWages and Conditions." The signsidentified Local 477 as the picketing union. Theemployees of J. B. Electric had not yet arrived atthe jobsite although they were scheduled to do so afew minutes after the picket appeared. Five carpen-ters,members of Local 944, and two other em-ployees,allon Jackson's payroll, noticed thepicketingand stopped work. The carpentersdiscussed among themselves what action if any,they should take. One of them, Ray Bianchi, waschosen to telephone Local 944 for advice. Bianchidid so and talked to James Ferris, a business agentof Local 944. He told Ferris of the appearance ofthe pickets. Ferris said that he had been to a meet-ing of the Building Trades Council on the previousevening and that the picketing was legal. Bianchithen asked Ferris what he and the other carpentersshould do. Ferris answered that he could not adviseBianchi but that the Carpenters had a constitutionto govern them. In his testimony Bianchi, afterreciting the content of this conversation, said "Thatwas all I needed, and I knew we had to go by theconstitution; and we all got together-the five car-penters, I say, did; and we decided amongst our-selves that we would honor the picket line."On April 18, a day before the picketing began,Local 467 wrote to Pomona:PLEASE POST ON BULLETIN BOARDA PICKET LINE EXISTSATBANK BUILDING ON OLD VALLEY BLVD.ONE BLOCK WEST OF CEDAR BLVD.ATBLOOMINGTON, CALIFORNIAAlthough deliveries of ready-mix concrete werescheduled to be made on April 19 and perhaps onfollowing days, no such deliveries took lace whilethe picketing continued. On April 24, pJackson in-formed Local 477 that J. B. Electric would leavethe job and that the electrical work would becompleted by another contractor, Cross-State Elec-tric.Representatives of Local 477 told JacksonthatCross-StateElectricwould be acceptablebecause it was paying prevailing wages and thatif it finished the job there probably would be nopicketing.Cross-State Electric did complete theelectricalwork. There was no picketing after ittook over the job.During the period of the picketing, the em-ployees of Evans did not perform any work at theconstruction site. There is hearsay evidence thatthey were deterred from doing so by the presenceof pickets. There is no evidence of any communica-tion of any nature coming from any of the Respon-I I take the spellingof thesenamesfrom the brief filed by counsel forLocal 477Phonetic equivalents appear in the transcript GENERAL TRUCK DRIVERS,LOCAL 467dent Unions to Evans' employees except throughthe medium of the picket signs and the accompany-ing patrol.CONCLUSIONSThere is no contention to the contrary and theevidence makes clear that at all times the picketingby Local 477 conformed toMoore Dry Dockstand-ards.2 It is thus not inferable from the picketingalone that Local 477 was seeking to enmesh neutralemployers in its dispute with J. B. Electric. Thewarning given Jackson by representatives of Local477 on April 17, that there would be "trouble onthe job because J. B. Electric was not meeting ac-ceptable wage rates and conditions" does not in myopinion evidence an intention unlawfully to bringabout action from employees of other employers onthe project to aid Local 477 in its dispute. This isthe sum of the evidence to support the complaintagainstLocal 477. The picketing did, however,constitute a protest on the part of Local 477 againstthe circumstance that an employer (J. B. Electric)was performing electrical work at the constructionsitewithout meeting the wages and "conditions"that Local 477 thought should be met. Seemingly inthe belief that it would be futile to attempt to per-suade J. B. Electric to improve the situation of itsemployees by any direct approach to that em-ployer, Local 477 sought to bring about the desiredresult by publicizing what it considered to be objec-tionable wage and working condition policies. Thepicketing was conducted in the hope that pressureswould thus be engendered to force a change in thewages and working conditions maintained by J. B.Electric. That these pressures might be manifestedby refusals to work at the site on the part of em-ployees ofneutralemployers, often the con-sequenceof primary picketing, was surely to be ex-pected. That a further consequence would be thecancellation of the subcontract to J. B. Electricmay have been thought to be likely. However, therewas nothing about the picketing itself and there wasno actiontakenby Local 477 otherwise to makethe picketing unlawful. This was primary picketing.IfindthatitdidnotviolateSection8(b)(4)(i)(ii)(B) of the Act.'The reaction of Bianchi and the other carpenterson the job to the appearance of the picketing wasthat they should ask their Union for advice. Whatthese individuals would have done had James Ferris2 In Sailors'Union of the Pacific, AFL (Moore Dry DocA Company),92NLRB 547,549, the Board setforth the following criteria to serve as aguide as to whether the picketingof a primary employer at a common situsis violative of Section 8(h)(4)(B)of the Act (I) At the time of the picket-ing the primary employer is engaged in its normalbusiness at the situs, (2)the picketingdiscloses clearlythat thedispute is with the primary em-ployer; (3) the picketing is limitedto places reasonably close to the loca-tion of the situs, and(4) thepicketingis strictly limited to times when the625told them without more that the decision waswholly theirs remains a speculation for he did notstop there. He told Bianchi that the picketing was"legal" and that Bianchi and the other carpentershad a constitution to govern them. I think it clearand I find that this reminder that a member ofLocal 944 could be fined, suspended, or expelled4for working behind a picket line was a considera-tion in reaching a decision about what action totake. It may be that the carpenters would havewalked out anyway without any reminder from Fer-ris about the legality of the picketing and the Car-penters' constitution but he provided some induce-ment and encouragement to these employees toleave the job as they did. The fact that the picket-ing was lawful did not permit Local 944 to induceand encourage its members to stop work at the con-struction site. Clearly, Local 944 was coming to theaid of Local 477. It had no dispute with Jacksonand it knew that the electrical workers were notJackson's employees, yet it was obviously trying toget Jackson to do something and using its controlover Jackson's employees to accomplish its object.The wages and working conditions of the em-ployees of J. B. Electric were not within Jackson'scontrol but the selection of an electrical subcon-tractor was. I think that the conduct of Local 944in depriving Jackson of his carpenter employees inthe context of the circumstances described couldhave been only for the object of forcing and requir-ing Jackson to take the subcontract away from J. B.Electric and to award it to an employer who wouldsatisfy the requirements of Local 477.Ifind that by inducing and encouraging the car-penter employees of Jackson to leave their workand by thus coercing and restraining Jackson withan object of forcing or requiring Jackson to ceasedoing business with J. B. Electric or with any othersubcontract who would not pay wages and maintainconditions satisfactory to Local 477, Local 944 hasengaged in unfair labor practices within the mean-ing of Section 8(b)(4)(i)(ii)(B) of the Act.There is no evidence that the bulletin mailed toPomona by Local 467 was posted or that it other-wise was brought to the attention of employees ofPomona. There is no record basis to support a find-ing that Local 467 induced and encouraged in-dividuals or restrained and coerced Pomona to doanything for any object. There is no evidence con-cerning any action taken by any of the RespondentUnions with respect to Evans or its employees.situs of dispute is located on the secondary employer's premises' InternationalBrotherhood of Electrical Worl,ers, Local 441, et al (Sub-urban Development Co , O'Brien Electric Co), 158 NLRB 549'The Carpenter's constitution permits such penalties to be visited upon amember who works "behind a picket line duly authorized by any subor-dinate body of the United Brotherhood " It would have been reasonable forBianchito conclude that a "legal" picket line was one "duly authorized " 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent Local 944 set forthin sectionIII,above, occurring in connection withits operations described in section I, above, have aclose,intimate,and substantial relationship totrade, traffic, and commerce among the severalStatesand tend to lead to labor disputes burdeningand obstructing commerce and the free flow ofcommerce.V.THE REMEDYHaving found that Respondent Local 944 has en-gaged in unfair labor practices, it will be recom-mended that it cease and desist therefrom and thatit take certain affirmative action designed to effec-tuate the policies of the Act.Upon the basis of the foregoing findings of factand upon the entire record in the case I make thefollowing:CONCLUSIONS OF LAW1.Local 477, Local 467, and Local 944 arelabororganizationswithin the meaning of Section2(5) of the Act.2. J. B. Electric and Emory C. Jackson Com-pany, Inc., are employers engaged in commerce orin anindustry affecting commerce within the mean-ing of Sections 2(6) and (7) and 8(b)(4) of theAct.3.By inducing and encouraging employees ofEmory C. Jackson Company, Inc., toengage in astrike or refusal in the course of their employmentto perform services, and by restraining and coerc-ing Emory C. Jackson Company, Inc., with the ob-ject of forcing and requiring Jackson to cease doingbusiness with J. B. Electric, Local 944 has engagedin unfair labor practices within the meaning of Sec-tion 8(b)(4)(i)(ii)(B) of the Act.4.The aforesaid unfair labor practices are unfairlaborpractices affecting commerce within themeaning of Section 2(6) and (7) of the Act.5.The evidence does not establish a violation ofthe Act on the part of Local 467 or of Local 477.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law and upon the entire recordin the case I recommend that Carpenters UnionLocal 944, its officers, agents, and representativesshall:1.Cease and desist from engaging in, inducingor encouraging individuals employed by Emory C.Jackson Company, Inc., or any other person en-gaged in commerce or in an industry affecting com-merce, to engage in a strike or a refusal in thecourse of their employment to use, manufacture,process, transport, or otherwise handle or work onany goods, articles, materials, or commodities, or toperform any services and from coercing or restrain-ing the aforesaid Employer or any other personwhere in either case an object thereof is to force orrequire Emory C. Jackson Company, Inc., to ceasedoing business with J. B. Electric.2.Take the following affirmative action which Ifind will effectuate the purposes of the Act:(a) Post at its business offices and meeting hallscopies of the attached notice marked "Appendix."5Copies of said notice, on forms provided by the Re-gionalDirector for Region 31, after being dulysigned by a Carpenters Union Local 944 represent-ative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to members arecustomarily posted. Reasonable steps shall be takenby Local 944 to insure that said notices are not al-tered, defaced, or covered by any other material.(b) Sign and mail copies of said notice to theRegional Director for Region 31 for posting byEmory C. Jackson Company, Inc., at all locationswhere notices to its employees are customarilyposted.(c)Notify the Regional Director for Region 31,inwriting, within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith.'' In the event that thisRecommended Order is adopted by the Board, thewords "aDecisionand Order" shall be substituted for the words "theRecommendedOrder of a Trial Examiner" in the notice In the furtherevent thatthe Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcingan Order" shall be substituted for the words "a Decisionand Order ""In the event that this Recommended Order is adopted by the Board,this provisionshall bemodified to read "Notify said Regional Director, inwriting,within 10days from the date of this Order, what steps Respondenthas taken to comply herewith."APPENDIXNOTICE TO ALL MEMBERS AND TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify you that:WE WILL NOT engage in or induce or en-courage individuals employed by Emory C.Jackson Company, Inc., or any other employerto engage in a strike or refusal in the course oftheiremployment to use,manufacture,process, transport, or otherwise handle or workon any goods, articles, materials, or commodi-ties, or to perform any services; or coerce orrestrain the above-named Employer or otherpersons where an object in either case is to GENERAL TRUCK DRIVERS,LOCAL 467627force or require Emory C. Jackson Company,This notice must remain posted for 60 consecu-Inc., to cease doing business with J.B. Electric.tive days from the date of posting and must not beCARPENTERS UNIONaltered,defaced, or covered by any other material.LOCAL944Persons having any questions concerning this(Labor Organization)notice or compliance with its provisions may com-DatedBymunicate directly with the Board's RegionalOffice,215 West Seventh Street,Bartlett Building,Los An-(Representative) (Title)geles, California 90014,Telephone 688-5850.gas-1770-72-41